

Exhibit 10.3


VANTIV, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED SHARE AWARD
You (“Participant”) have been granted an award (“Award”) of restricted shares
(“Restricted Shares”) of Class A common stock, par value $0.00001 per share, of
Vantiv, Inc. (the “Company”) as set forth below. The Award is granted under the
Company’s 2012 Equity Incentive Plan (the “Plan”) and is subject to the terms
and conditions of the Plan, this Notice of Restricted Share Award (“Notice”) and
the Restricted Share Award Agreement (“Agreement”) attached to this Notice.
Unless otherwise defined in this Notice or the Agreement, the terms defined in
the Plan shall have the same meanings in this Notice and the Agreement.
Participant Name:
 
Number of Restricted Shares:
 
Date of Grant:
 
Grant ID:
 
Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the Restricted Shares will vest in 25% annual increments beginning on the first
anniversary of the Date of Grant.

Additional Terms/Acknowledgements: By accepting (whether in writing,
electronically or otherwise) the Award, Participant acknowledges and agrees to
the following:
Participant understands that Participant’s employment with the Company is for an
unspecified duration, can be terminated at any time (i.e., is “at-will”), and
that nothing in this Notice, the Agreement or the Plan changes the at-will
nature of that relationship. Participant acknowledges that the vesting of the
Restricted Shares pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company or an Affiliate of the
Company. Participant also understands that this Notice is subject to the terms
and conditions of both the Agreement and the Plan, both of which are
incorporated herein by reference. Participant has read the Agreement, the Plan
and the Plan prospectus, and agrees to be bound by the terms of such documents,
including the restrictive covenants contained therein. By accepting this Award,
Participant consents to the electronic delivery as set forth in the Agreement
and to participate in the Plan through an on-line or electronic system
maintained by the Company or a third party designated by the Company.


VANTIV, INC.
 
Participant:
By:
 
By:
Signature
 
Signature
Title:
 
Title:


Date:
 
Date:


1

--------------------------------------------------------------------------------





VANTIV, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED SHARE AWARD AGREEMENT
Pursuant to the Notice of Restricted Share Award (the “Notice”) and this
Restricted Share Award Agreement (“Agreement”), Vantiv, Inc. (the “Company”) has
granted you (“you” or “Participant”) an award (the “Award”) of restricted shares
of the Company’s Class A common stock, par value $0.00001 per share (“Restricted
Shares”), under its 2012 Equity Incentive Plan (the “Plan”). The Award is
granted to you effective as of the Date of Grant set forth in the Notice.
Capitalized terms not explicitly defined in this Agreement or in the Notice but
defined in the Plan will have the same definitions as in the Plan. The details
of your Award, in addition to those set forth in the Notice and the Plan, are as
follows:
1.    Grant. The Company hereby grants to the Participant an Award for the
number of Restricted Shares set forth in the Notice.
2.    Vesting. The Restricted Shares are subject to forfeiture until they vest.
Except as otherwise provided herein, the Restricted Shares will vest and become
nonforfeitable in accordance with the vesting schedule set forth in the Notice.
3.    Stockholder Rights; Dividends.
(a)    The Participant shall have the right to vote the Restricted Shares.
(b)    The Participant shall not have the right to receive any cash dividends
declared or awarded with respect to the Company’s Shares.
4.    Non-Transferability of Restricted Shares. Subject to any exceptions set
forth in this Agreement or the Plan, the Restricted Shares or the rights
relating thereto may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant, except by will or the
laws of descent and distribution, and upon any such transfer by will or the laws
of descent and distribution, the transferee shall hold such Restricted Shares
subject to all of the terms and conditions that were applicable to the
Participant immediately prior to such transfer
5.    Treatment upon Termination of Service.
(a)    General Rule. Subject to Section 5(b) and Section 9, if Participant’s
Continuous Service Status terminates for any reason at any time before all of
Participant’s Restricted Shares have vested, all unvested Restricted Shares
shall be automatically forfeited upon such termination. In the case of any
dispute as to whether a termination of Continuous Service Status has occurred,
the Committee shall have sole discretion to determine whether such termination
has occurred and the effective date of such termination.
(b)    Special Rule for Death and Disability. If Participant’s Continuous
Service Status terminates as a result of Participant’s death or Disability, all
unvested Restricted Shares shall vest as of the date of such termination.
6.    Tax Withholding. The Participant shall be required to pay to the Company,
and the Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the Restricted Shares and to take all such other action as the
Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. In this regard, upon vesting the Participant agrees to
surrender to the Company a portion of the Restricted Shares

2



--------------------------------------------------------------------------------



to satisfy tax withholding obligations; provided, however, that no Shares shall
be surrendered with a value exceeding the minimum amount of tax required to be
withheld by law. The Committee may permit Participant to satisfy any federal,
state or local tax withholding obligation by any of the following additional
means, or by a combination of such means:
(a)    tendering a cash payment;
(b)    “sell to cover;”
(c)    delivering to the Company previously owned and unencumbered Shares; or
(d)    any other arrangement approved by the Committee.
One or more of these methods may not be available to the Participant (or may be
unavailable during a specified period) should the Company determine that its
availability will or could violate the terms of any relevant law or regulation.
Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant or vesting of the Restricted Shares or the
subsequent sale of any shares, and (b) does not commit to structure the
Restricted Shares to reduce or eliminate the Participant’s liability for
Tax-Related Items. In the event the Company’s obligation to withhold arises
prior to the vesting of the Restricted Shares or it is determined after the
vesting of the Restricted Shares that the amount of the Company’s withholding
obligation was greater than the amount withheld by the Company, Participant
agrees to hold the Company harmless from any failure by the Company to withhold
the proper amount.
7.    No Employment/Service Rights. Nothing in the Plan or this Agreement shall
affect in any manner whatsoever the right or power of the Company, or an
Affiliate of the Company, to terminate Participant’s service, for any reason,
with or without cause.
8.    No Impact on Other Benefits. The value of Participant’s Restricted Shares
is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.
9.    Change of Control.
(a)    Treatment Following a Change of Control. If a Change of Control occurs
and Participant’s Continuous Service Status is terminated by the Company or an
Affiliate without “Cause” or by the Participant for “Good Reason” (each as
defined below) within the 24-month period following the Change of Control, all
unvested Restricted Shares or, if applicable, Rolled Over Restricted Shares (as
defined below), shall automatically vest in full as of the date of such
termination. Notwithstanding the foregoing, if the Successor Corporation (or the
ultimate parent entity) in a Change of Control does not provide Rolled Over
Restricted Shares, all unvested Restricted Shares shall vest in full as of the
date of the Change of Control and be eligible to receive the same per share
transaction consideration being offered to common stockholders generally
pursuant to the Change of Control.
(b)    Definition of “Rolled Over Restricted Shares” “Rolled Over Restricted
Shares” mean that the Successor Corporation (or the ultimate parent entity) in a
Change of Control agrees to honor or assume the Restricted Shares on
substantially equivalent contractual and financial terms, or agrees to grant a
substitute

3

--------------------------------------------------------------------------------



award on substantially equivalent contractual and financial terms. Any
determination as to what constitutes “substantially equivalent contractual and
financial terms” will be conclusively determined by the Committee.
(c)    Definition of “Good Reason.” “Good Reason” shall be as defined under the
terms of the Participant’s employment agreement or, if no employment agreement
applies to the Participant or such an agreement does not include a definition of
“Good Reason,” under the terms of any severance policy to which or under which
the Participant is a party or participant. For purposes of Section 9(a), the
event giving rise to a termination for Good Reason must occur within the
24-month period following a Change of Control.
(d)    Definition of “Cause.” For purposes of this Agreement, except as
otherwise provided in a written employment or severance agreement between the
Participant and the Company or a severance plan of the Company covering the
Participant (including a change in control severance agreement or plan), “Cause”
shall mean any one or more of the following, (i) gross negligence or willful
misconduct of a material nature in connection with the performance of the
Participant’s duties, (ii) an indictment or conviction for (or pleading guilty
or nolo contendere to) a felony, (iii) a non-de minimus intentional act of
fraud, dishonesty or misappropriation (or attempted misappropriation) of the
Company’s or any of its Affiliates’ funds or property; (iv) the Company or any
of its Affiliates having been ordered or directed by any federal or state
regulatory agency with jurisdiction to terminate or suspend the Participant’s
employment and such order or directive has not been vacated or reversed upon
appeal; or (v) a violation of Section 10 hereof or any similar covenant or
agreement between the Participant and the Company or an Affiliate; (vi) the
Participant’s breach of any of material obligations in his or her employment
agreement or offer letter; (vii) the Participant’s breach of his fiduciary
duties as an officer or director of the Company or any of its Affiliates; or
(viii) the Participant’s continued failure or refusal after written notice from
the chief executive officer or his delegate (or the Board, in the case of the
chief executive officer) to implement or follow the direction of the chief
executive officer or his delegate (or the Board, as applicable). Any disputes as
to what constitutes “Cause” or “Good Reason” shall be conclusively determined by
the Committee or its delegate.
10.    Restrictive Covenants.
A.    Participant’s Covenants.
1.    Non-Competition. During the Restricted Period (as defined below),
Participant shall not compete in any manner, either directly or indirectly,
whether for compensation or otherwise, with the Business of the Company, as
further described below. The parties agree that the following activities
(without limitation) will be deemed to be competing:
(a)    directly or indirectly producing, developing, marketing, providing,
handling, recommending, analyzing or accepting orders for products or services
competitive with the Business of the Company, or assisting others to produce,
develop, market, or provide such services or products; or
(b)    accepting employment from or having any other relationship (including,
without limitation, through owning, managing, operating, controlling or
consulting) with any person or entity that directly or indirectly produces,
develops or markets a product, process, or service which is competitive with
those products, processes, or services constituting the Business of the Company,
whether existing or planned for the future, provided, however, that it shall not
be a violation of this Agreement for Participant to have beneficial ownership of
less than 1% of the outstanding amount of any class of securities listed on a
national securities exchange or quoted on an inter-dealer quotation system; or
(c)    taking any other action that is likely or intended to result directly or
indirectly in prospective or actual customers of the Company purchasing
products, processes, or services which are competitive with those products,
processes, or services constituting the Business from a competitor of the
Company; or

4

--------------------------------------------------------------------------------



(d)    accepting any job or engagement in which Participant may be in a position
to use or disclose Confidential Information regarding the Business of which
Participant acquired knowledge or to which Participant had access while employed
by the Company.
The parties expressly agree that the foregoing list of activities is
illustrative and non-exhaustive, and shall not limit Company’s right to
protection from other activities that are competitive with the Business of the
Company. In recognition of the national scope of the Company’s Business, in that
it provides products and services to customers throughout the United States of
America, Participant agrees that the foregoing restriction(s) shall be
applicable throughout the United States of America. Participant agrees that such
geographic restriction is reasonable.
2.    Non-Solicitation. During the Restricted Period, Participant agrees that
Participant will not, either on Participant’s own behalf or on behalf of any
other person or entity, directly or indirectly, (a) solicit any person or entity
that is a customer of the Business or the Company, or has been a customer of the
Company during the prior eighteen (18) months, to purchase any products or
services the Business or the Company provided or provides to the customer, (b)
interfere with any of the Business’s or the Company’s business relationships, or
(c) directly or indirectly solicit, divert, entice or take away any potential
customer identified, selected or targeted by the Business or the Company with
whom Participant had contact, involvement or responsibility during Participant’s
employment with the Company and/or its Affiliates, or attempt to do so for the
sale of any product or service that competes with a product or service offered
by the Business or the Company.
3.    No-Hire. During the Restricted Period, Participant agrees that Participant
will not, either on Participant’s own behalf or on behalf of any other person or
entity, directly or indirectly, hire, solicit or encourage to leave the employ
of the Company or any of its Affiliates any person who is then an employee of
the Company or its Affiliates or was such an employee within twelve (12) months
of the date of such hiring, soliciting, or encouragement to leave.
4.    Confidentiality. The Participant will not at any time (whether during or
after the Participant’s employment with the Company) disclose, divulge, transfer
or provide access to, or use for the benefit of, any third party outside the
Company (other than as necessary to perform the Participant’s employment duties)
any Confidential Information without prior authorization of the Company. Upon
termination of the Participant’s employment for any reason, the Participant
shall return to the Company any and all Confidential Information and other
property of the Company or its Affiliates in the Participant’s possession or
control.
5.    Non-Disparagement. Participant agrees not to take any action or to make
any statement, written or oral, that disparages or criticizes the business or
management of the Company or any of its Affiliates, or any of their respective
directors, officers, agents, employees, products or services.
B.    Certain Definitions. For purposes of Section 12.A, the following
definitions apply.
1.    “Business” means the type of business conducted by the Company or its
Affiliates currently or at any time in the past five years, or in the future,
including but not limited to: (i) merchant processing services (including
payment authorization, clearing and settlement for credit, debit, check
authorization and truncation), (ii) gift, private label, stored value and
prepaid card processing, (iii) electronic funds transfer services to business
customers (including debit and ATM card processing and driving services, PIN and
signature debit transaction authorization settlement and exception processing,
(iv) payment and ATM network switching services (including the Jeanie network),
(v) credit and debit card production, activation, replacement and related
management services (including on an outsourced basis), (vi) payments-related
reselling services, (vii) other value added services (including fraud detection,
prevention and management services) relating to the foregoing, (viii)
promotional messaging service relating to the foregoing, (ix) debit

5

--------------------------------------------------------------------------------



portfolio management services related to the foregoing, (x) data processing
services related to the foregoing, and (xi) the development, marketing, or sale
of technology or applications related to point-of-sale payments or the embedding
of payment processing technology or capabilities in business applications.
2.    “Confidential Information” shall mean information or material of the
Company which is not generally available to or used by others, or the utility or
value of which is not generally known or recognized as standard practice,
whether or not the underlying details are in the public domain, including:
(A) information or material relating to the Company and its business as
conducted or anticipated to be conducted; business plans; operations; past,
current or anticipated services, products or software; customers or prospective
customers; relations with business partners or prospective business partners; or
research, engineering, development, manufacturing, purchasing, accounting, or
marketing activities; (B) information or material relating to the Company’s
inventions, improvements, discoveries, “know-how,” technological developments,
or unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of the Company’s services, products or software;
(C) information on or material relating to the Company which when received is
marked as “proprietary,” “private,” or “confidential”; (D) trade secrets of the
Company; (E) software of the Company in various stages of development, software
designs, web-based solutions, specifications, programming aids, programming
languages, interfaces, visual displays, technical documentation, user manuals,
data files and databases of the Company; and (F) any similar information of the
type described above which the Company obtained from another party and which the
Company treats as or designates as being proprietary, private or confidential,
whether or not owned or developed by the Company. Notwithstanding the foregoing,
“Confidential Information” does not include any information which is properly
published or in the public domain; provided, however, that information which is
published by or with the aid of Participant outside the scope of employment or
contrary to the requirements of this Agreement will not be considered to have
been properly published, and therefore will not be in the public domain for
purposes of this Agreement.
3.    “Restricted Period” means the period of Participant’s employment by the
Company or one of its Affiliates and twelve (12) months following termination of
such employment for any reason (eighteen months in the case of the Company’s
chief executive officer).
C.Representations, Warranties and Acknowledgements. Participant acknowledges
that Participant’s services are of a special, unique and extraordinary
character, and Participant’s position with the Business and the Company places
Participant in a position of confidence and trust with the customers, suppliers,
vendors, employees and agents of the Company.
1.    Participant also acknowledges that businesses that are competitive with
the Company include, but are not limited to, any businesses which are engaged in
the Business or any other lines of business that the Company may engage in the
future. Participant further acknowledges that the nature of the Business and the
other businesses of the Company are national in scope.
2.    Participant represents and warrants to the Company that Participant is not
a party to any agreement, commitment, arrangement or understanding (whether oral
or written) that in any way conflicts with or limits Participant’s ability to
commence or continue to render services to the Company or that would otherwise
limit Participant’s ability to perform all responsibilities in accordance with
the terms and subject to the conditions of Participant’s employment.
D.    Remedies. If Participant breaches any provision of Section 12.A hereof,
all Performance Shares, whether vested or unvested, shall be immediately
forfeited and cancelled or the Participant shall deliver to the Company the
pre-tax income derived from any prior disposition of vested Performance Shares.
Participant hereby further consents and agrees that in the event of breach or
threatened breach by Participant of any

6

--------------------------------------------------------------------------------



provision of Section A hereof, the Company shall be entitled to (a) temporary
and preliminary and permanent injunctive relief and without the posting any bond
or other security, (b) damages and an equitable accounting of all earnings,
profits and other benefits arising from such violation, (c) recovery of all
attorney’s fees and costs incurred by the Company in obtaining such relief, (d)
cessation and repayment of any severance benefits paid to Participant pursuant
to any agreement with the Company, including any employment agreement, severance
benefit agreement, plan or program of the Company, and (e) any other legal and
equitable relief to which it may be entitled, including any and all monetary
damages which the Company may incur as a result of said breach or threatened
breach. The Company may pursue any remedy available, including declaratory
relief, concurrently or consecutively in any order, and the pursuit of one such
remedy at any time will not be deemed an election of remedies or waiver of the
right to pursue any other remedy.
E.    Early Resolution Conference.    The provisions of this Section 12 are
understood to be clear and enforceable as written and are entered into by
Participant and the Company on that basis. However, should Participant later
believe any provision in this Section 12 to be unclear, unenforceable, or
inapplicable to activity that Participant intends to engage in, Participant will
first notify the Company in writing and meet with a Company representative and a
neutral mediator (if the Company elects to retain one at its expense) to discuss
resolution of any disputes between the parties. Participant will provide this
notification at least fourteen (14) days before Participant engages in any
activity on behalf of a competing business or engages in other activity that
could foreseeably fall within a questioned restriction. Any professional
activity related to the electronic payments industry in any way shall fall
within the scope of this obligation. The failure to comply with this requirement
shall waive Participant's right to challenge the reasonable scope, clarity,
applicability, or enforceability of this Section 12 and its restrictions at a
later time. All rights of Participant and the Company will be preserved if the
early resolution conference requirement is complied with even if no agreement is
reached in the conference.
F.    Governing Law. Notwithstanding Section 13 or any other provision in this
Agreement or the Plan to the contrary, because the Company is headquartered in
the State of Ohio, the provisions of this Section 12 of the Agreement shall be
governed by, and construed in accordance with, the laws of the State of Ohio
without regard to the choice of law rules of any state, including any state in
which Participant works.
G.    Miscellaneous.
1.    If any provision or clause of this Section 12, or portion thereof, shall
be held by any court of competent jurisdiction to be illegal, void or
unenforceable in such jurisdiction, the remainder of such provisions shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. It is the intention of the parties that, if any court construes
any provision or clause of this Section 12, or any portion thereof, to be
illegal, void or unenforceable because of the duration of such provision or the
area or matter covered thereby, such court shall reduce the duration, area, or
matter of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced.
2.    This Section 12 may not be changed or terminated orally and can only be
changed by an agreement in writing signed by the Company and the Participant.
11.    Interpretations; Amendments; Enforcement of Rights. Any conflict between
this Agreement and the Plan will be resolved in favor of the Plan. Any dispute
regarding the interpretation of this Agreement or the Plan shall be submitted by
the Participant or the Company to the Committee for review. The resolution of
such dispute by the Committee shall be final and binding on the Participant and
the Company. No modification of or amendment to this Agreement, nor any waiver
of any rights under this Agreement, shall be effective unless in writing and
signed by the parties to this Agreement; provided, however, that the Committee
has the right to amend, alter, suspend, discontinue or cancel the Restricted
Shares, prospectively

7

--------------------------------------------------------------------------------



or retroactively; provided further, that, no such amendment shall adversely
affect the Participant’s material rights under this Agreement without the
Participant’s consent. No course of dealing or any delay on the part of the
Company or the Participant in exercising any rights hereunder shall operate as a
waiver of any such rights.  No waiver of any default or breach of this Agreement
shall be deemed a continuing waiver of any other breach or default.  No course
of dealing or any delay on the part of the Company in exercising similar rights
with regard to other participants shall operate as a waiver of any rights
hereunder. 
12.    Severability; Governing Law; Venue and Jurisdiction. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
the validity or enforceability of any other provision of the Plan or this
Agreement, and each provision of the Plan and this Agreement shall be severable
and enforceable to the extent permitted by law. Except as provided in Section
10, this Agreement and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law. Any legal suit, action or proceeding
arising out of or relating to this Agreement shall be instituted in federal or
state court in Hamilton County, Ohio, and each party hereto waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding and each party hereto irrevocably submits to the exclusive
jurisdiction of any such court in any suit, action or proceeding.
13.    Acknowledgement. The Company and the Participant acknowledge and agree
that the Award is granted under and governed by the Plan and the provisions of
the Notice and this Agreement. The Participant: (i) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (ii) represents that the Participant
has carefully read and is familiar with their provisions, and (iii) hereby
accepts the Award subject to all of the terms and conditions set forth herein
and those set forth in the Plan and the Notice.
14.    Electronic Delivery and Acceptance. By accepting this Award, the
Participant consents to the electronic delivery of the Notice, this Agreement,
the Plan, account statements, Plan prospectuses, and any other documents,
communications or information related to or that the Company may be required to
deliver in connection with the Plan, the Award or the Shares. Electronic
delivery of a document may be via e-mail, by reference to a location on the
Company’s intranet site or the internet site of a third party involved in
administering the Plan, or such other delivery determined at the Company’s
discretion. Participant also consents and agrees to participate in the Plan
through an on-line or electronic system maintained by the Company or a third
party involved in administering the Plan. This Agreement will be deemed to be
signed by Participant upon the electronic grant acceptance by Participant of the
Notice of Restricted Share Award to which it is attached.
15.    Confidentiality. By accepting this Award, the Participant agrees to keep
confidential the existence of, and any information concerning, a dispute,
controversy or claim arising out of or relating to or concerning the Plan, this
Award or this Agreement, except that the Participant may disclose information
concerning such dispute, controversy or claim to the court that is considering
such dispute, controversy or claim and to the Participant’s legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute, controversy or
claim).
16.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. In addition and notwithstanding
anything to the contrary in this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the Participant’s consent, to comply with Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection with this Award. Notwithstanding the foregoing, the
Company makes no

8

--------------------------------------------------------------------------------



representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code. For purposes of this Agreement, “Section 409A” means
Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
17.    Repayment Obligation. In the event that (i) the Company issues a
restatement of financial results to correct a material error and (ii) the
Committee determines, in good faith, that the Participant’s fraud or willful
misconduct was a significant contributing factor to the need to issue such
restatement, then the Participant shall immediately return to the Company the
Restricted Shares, whether vested or unvested, or the pre-tax income derived
from any prior disposition of vested Restricted Shares (the “Repayment
Obligation”). This Repayment Obligation shall be in addition to any compensation
recovery policy that may be adopted by the Company or by the Committee pursuant
to the Plan, or is otherwise required by applicable law or the rules of the
Securities and Exchange Commission.





9